Citation Nr: 1000500	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  08-13 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD).

2.  Entitlement to service connection for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1971 to January 
1973. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  Jurisdiction over the case was 
subsequently returned to the RO in Pittsburgh, Pennsylvania.

In November 2009, a Video Conference hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.


FINDINGS OF FACT

1.  The Veteran's CAD was caused or aggravated by his type II 
diabetes.

2.  The Veteran's erectile dysfunction was caused or 
aggravated by his type II diabetes.


CONCLUSIONS OF LAW

1.  CAD is proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.310 (2009).

2.  Erectile dysfunction is proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.310 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability rating and effective date 
elements of his claims.  In addition, the evidence currently 
of record is sufficient to substantiate his claims.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. § 3.159 
(2009).

Legal Criteria

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

The Veteran is currently entitled to service connection for 
type II diabetes mellitus.  The record reflects that the 
Veteran was treated for atypical chest pain in December 1996 
and was diagnosed as having CAD in October 1997.  It also 
reflects a diagnosis of diabetes mellitus as early as 
December 2000.  A January 2001 VA treatment record indicates 
that the Veteran had been experiencing significant sexual 
dysfunction because of his beta-blocker.  Subsequent VA and 
private treatment records indicate treatment for diabetes 
mellitus, CAD, and erectile dysfunction.

The Veteran was provided a VA examination in March 2006.  
After examining the Veteran, the VA examiner diagnosed the 
Veteran as having both CAD and impotence, and opined that it 
was at least as likely as not that each was secondary to his 
diabetes mellitus.  However, the VA examiner noted at the 
time of the examination that the claims file was not 
available for review.

The Veteran was afforded another VA examination in July 2006, 
at which time the claims file was reviewed by the examiner.  
The July 2006 VA examiner concluded that CAD was not likely 
secondary to diabetes, as the earliest diagnosis of CAD was 
in 1992 and thus preceded the earliest diagnosis of diabetes; 
the examiner noted that the Veteran had an official diagnosis 
of diabetes in 2000, but had mildly elevated glucose in 1996 
with no formal diagnosis of diabetes, and a blood glucose of 
195 non-fasting in May 1998.  The examiner also concluded 
that the Veteran's erectile dysfunction was not secondary to 
diabetes, as a 2001 treatment note indicated that he had 
sexual dysfunction secondary to beta-blockers, and he was 
still on a beta-blocker.  

The Veteran was provided a third VA examination in June 2009.  
After reviewing the record and examining the Veteran, the VA 
examiner noted that the Veteran's erectile dysfunction had 
been opined to be secondary to beta-blockers and thus not 
caused by diabetes.  The examiner also stated that the 
Veteran's CAD was first diagnosed in 1992, and his diabetes 
first diagnosed in 2002, and thus the CAD diagnosis predated 
the diabetes mellitus diagnosis of by many years.  The VA 
examiner concluded that CAD was not, therefore, caused by or 
the result of diabetes.  

During his November 2009 Board hearing, the Veteran testified 
that he was briefly taken off of beta-blockers, but that his 
erectile dysfunction did not improve during that time period.

The Veteran also submitted VA treatment records dated in 
November and December 2009.  The November 2009 treatment note 
indicates the opinion of the Veteran's VA treating physician 
that his erectile dysfunction was at least as likely as not 
related to his diabetes mellitus.  The VA physician based 
this opinion on medical literature indicating that erectile 
dysfunction was associated with peripheral or autonomic 
neuropathy, retinopathy, a long duration of diabetes, and 
poor glycemic control, and that the Veteran had both 
peripheral neuropathy and a long duration of diabetes.  The 
December 2009 treatment note indicates the opinion of the 
Veteran's treating VA physician that his CAD was at least as 
likely as not related to his diabetes mellitus.  The VA 
physician based this opinion on medical literature indicating 
that the presence of diabetes doubled the age adjusted risk 
of cardiovascular disease in men.

After reviewing the record, the Board finds the evidence in 
favor of the Veteran's claims is at least in equipoise with 
the evidence against the claim.

Both the March 2006 VA examiner and the VA treating physician 
opined that the Veteran's CAD and erectile dysfunction were 
at least as likely as not secondary to his diabetes mellitus.  
Thus, the record contains both evidence of current CAD and 
erectile dysfunction disabilities, and competent medical 
evidence etiologically linking such disabilities to a 
service-connected disability.

The Board notes that the claims file was not available for 
review to the March 2006 VA examiner, and that there is no 
indication that the VA treating physician reviewed the claims 
file prior to stating his opinions.  The Board also notes 
that the July 2006 and June 2009 VA examiners both indicated 
a review of the claims file prior to giving their opinions, 
and that their opinions were that neither the Veteran's CAD 
nor his erectile dysfunction was caused by or the result of 
diabetes.

However, although the July 2006 and June 2009 VA examiners 
reviewed the claims file, their opinions regarding the 
etiology of the Veteran's CAD were at least in part based on 
incorrect information.  The July 2006 VA examiner concluded 
that CAD was not likely secondary to diabetes on the basis 
that the earliest diagnosis of CAD was in 1992 and thus 
preceded the earliest diagnosis of diabetes in 2000, although 
the Veteran had mildly elevated glucose in 1996 and a blood 
glucose of 195 non-fasting in May 1998.  Likewise, the June 
2009 VA examiner stated that the Veteran's CAD was first 
diagnosed in 1992 and that his diabetes was first diagnosed 
in 2002, and thus his CAD diagnosis predated his diagnosis of 
diabetes mellitus by many years, and was not, therefore, 
caused by diabetes.  However, the record reflects that the 
Veteran's initial diagnosis of CAD was not until October 
1997, rather than 1992, which is only approximately three 
years prior to his formal diagnosis of diabetes in December 
2000, and is subsequent to when he was first noted to have 
had elevated glucose in 1996.

Also, while the July 2006 and June 2009 VA examiners opined 
that diabetes mellitus did not cause the Veteran's claimed 
disabilities, neither examiner gave an opinion as to whether 
CAD or erectile dysfunction was aggravated by diabetes 
mellitus.

Furthermore, the July 2006 and June 2009 VA examiners' only 
rationale as to why the Veteran's erectile dysfunction was 
not secondary to his diabetes was that a 2001 treatment note 
indicated that he had sexual dysfunction secondary to beta-
blockers, and that the Veteran was still on a beta-blocker.  
Neither examiner explained why the assessment indicated in 
the 2001 treatment note was correct, or why it was likely 
that diabetes mellitus was not even a contributory cause of 
erectile dysfunction.  This is particularly significant in 
light of the Veteran's testimony during his November 2009 
Board hearing that he was briefly taken off of beta-blockers, 
but that his erectile dysfunction did not improve during that 
time period.  

While there is no indication that the Veteran's treating VA 
physician reviewed the claims file prior to rendering his 
November and December 2009 opinions, he supported his 
opinions with medical literature indicating that erectile 
dysfunction was associated with peripheral neuropathy and a 
long duration of diabetes, both of which the Veteran had.  He 
also supported his opinions with literature indicating that 
diabetes doubled the age adjusted risk of cardiovascular 
disease in men.

In sum, the evidence in this case is sufficient to raise a 
reasonable doubt.  Therefore, service connection is in order 
for the Veteran's CAD and erectile dysfunction.  


ORDER

Service connection for coronary artery disease is granted.

Service connection for erectile dysfunction is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


